FOR PUBLICATION
                                                                  FILED
                                                               Nov 07 2012, 9:20 am


                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court

ATTORNEYS FOR APPELLANT:                     APPELLEE PRO SE:

MARTIN A. HARKER                             MICHAEL K. SOLMS
REBECCA L. LOEFFLER                          Fairmount, Indiana
Kiley, Harker & Certain
Marion, Indiana




                            IN THE
                  COURT OF APPEALS OF INDIANA

CHERIE SOLMS,                                )
                                             )
     Appellant-Petitioner,                   )
                                             )
            vs.                              )       No. 27A02-1204-PO-279
                                             )
MICHAEL SOLMS,                               )
                                             )
     Appellee-Respondent.                    )


                   APPEAL FROM THE GRANT SUPERIOR COURT
                        The Honorable Jeffrey D. Todd, Judge
                           Cause No. 27D01-1201-PO-78



                                  November 7, 2012


                             OPINION - FOR PUBLICATION


NAJAM, Judge
                                  STATEMENT OF THE CASE

        Cherie Solms appeals the trial court’s dismissal of her petition for an order for

protection against her former husband, Michael Solms. Cherie raises a single issue for

our review, namely, whether the trial court erred when it dismissed her petition. We

reverse and remand with instructions.

                           FACTS AND PROCEDURAL HISTORY

        The facts are not disputed.1 On January 28, 2012, Michael arrived at Cherie’s

residence to collect items he had been awarded in their decree of dissolution of marriage.

Cherie had requested Grant County Sheriff’s Deputy Matthew Ogden be present while

Michael was collecting his things. During the time Michael was at Cherie’s, they had an

argument over what Michael could take with him. Deputy Ogden asked for a copy of the

dissolution decree, which Michael produced. Deputy Ogden gave the copy to Cherie, but

Michel grabbed it back. Deputy Ogden told the two that they were not going to argue

over a piece of paper and returned the decree to Cherie.

        About an hour and a half later, Deputy Ogden told Michael that he had had enough

time to gather his things and needed to go. Michael then said that Cherie “had no morals

and that . . . it’s too bad you can’t shoot people that don’t have morals.” Transcript at 6-

7. Michael made that statement to Deputy Ogden and in front of four children. Cherie

later testified that Michael’s statement caused her to be afraid.

        On January 31, Cherie filed her petition for an order for protection against

Michael. Cherie asserted that she was or has been a victim of domestic or family

        1
            Michael sets forth other facts in his brief. But Michael has not provided this court with any
citation to the record on appeal or an appendix to support any of his factual assertions. See Ind. Appellate
Rules 46(A)(6)(a), 46(B). Accordingly, we do not consider Michael’s unsupported factual assertions.
                                                     2
violence, that Michael used to be her husband, and that he threatened to cause her

physical harm and placed her in fear of physical harm. As part of her petition, Cherie

asked that the order for protection prohibit Michael from using or possessing a firearm or

deadly weapon and to surrender any such weapons under his control to law enforcement.

The court issued a temporary, ex parte order for protection that same day, pending an

evidentiary hearing.

       On February 29 and March 5, the court held an evidentiary hearing on Cherie’s

petition. Michael appeared in person and by counsel. Following the hearing, on March 6

the court entered a general order dismissing Cherie’s petition and terminating the January

31 ex parte order for protection. This appeal ensued.

                             DISCUSSION AND DECISION

       Cherie appeals the trial court’s dismissal of her petition for an order for protection.

Initially, however, we note that Michael has filed a brief without any supporting citations

to the appellate record or the appendices, contrary to the requirements of Indiana

Appellate Rule 46(A)(6)(a). Michael’s wholesale failure to follow our appellate rules has

made his assertions unduly burdensome to verify. Accordingly, Michael’s brief carries

no persuasive value and has the same effect as if no brief had been filed. See, e.g.,

Keeney v. State, 873 N.E.2d 187, 190 (Ind. Ct. App. 2007) (noting that it “is within our

authority to strike the brief entirely” when proper citation is omitted).

       “When an appellee fails to submit a brief in accordance with our rules, we need

not undertake the burden of developing an argument for the appellee.” McKinney v.

McKinney, 820 N.E.2d 682, 685 (Ind. Ct. App. 2005). Rather, we apply a less stringent


                                              3
standard of review, and we may reverse the trial court if the appellant establishes prima

facie error. Id. “Prima facie” means at first sight, on first appearance, or on the face of it.

Id. This standard prevents two evils that would otherwise undermine the judicial process.

Pala v. Loubser, 943 N.E.2d 400, 407 (Ind. Ct. App. 2011), trans. denied. By requiring

the appellant to show some error, we ensure that the court, not the parties, decides the

law. Id. By allowing the appellant to prevail upon a showing of only prima facie error,

we avoid the improper burden of having to act as advocate for the absent appellee. Id.

       The Indiana Civil Protection Order Act (“CPOA”) “shall be construed to promote

the: (1) protection and safety of all victims of domestic or family violence in a fair,

prompt, and effective manner; and (2) prevention of future domestic and family

violence.” Ind. Code § 34-26-5-1; Moore v. Moore, 904 N.E.2d 353, 358 (Ind. Ct. App.

2009). Indiana Code Section 34-26-5-2(a) provides: “A person who is or has been a

victim of domestic or family violence may file a petition for an order of protection

against a: (1) family or household member who commits an act of domestic or family

violence.” “Domestic or family violence” means “[a]ttempting to cause, threatening to

cause, or causing physical harm to another family or household member” or “[p]lacing a

family or household member in fear of physical harm.” I.C. § 34-6-2-34.5(1), (2). And

“family or household member” is defined, in relevant part, as “a current or former spouse

of the other person.” I.C. § 34-6-2-44.8(a)(1).

       Generally, a trial court has discretion to grant protective relief according to the

terms of the CPOA. See I.C. § 34-26-5-9. However, a finding that domestic or family

violence has occurred sufficient to justify the issuance of an order for protection means


                                              4
that the respondent represents a credible threat to the safety of the petitioner. I.C. § 34-

26-5-9(f). Therefore, upon a showing of domestic or family violence by a preponderance

of the evidence, the trial court “shall grant relief necessary to bring about a cessation of

the violence or the threat of violence.” Id. “The relief may include an order directing a

respondent to surrender to a law enforcement officer or agency all firearms, ammunition,

and deadly weapons . . . in the control, ownership, or possession of a respondent.” Id.

       Here, the undisputed evidence shows that Michael committed an act of domestic

or family violence against a family or household member. Specifically, he stated that

Cherie “had no morals and . . . it’s too bad you can’t shoot people that don’t have

morals.” Transcript at 6-7. Michael made that statement to Deputy Ogden, a law

enforcement officer, and in front of Cherie and four children. Cherie interpreted this

statement as a threat of physical harm, and it placed her in fear of physical harm. During

the evidentiary hearing, Michael tried to pass his statement off as simply a “bad choice of

words,” and added, “I wasn’t even talking to her.” Id. at 70. While the statement may

have been directed to Deputy Ogden, the statement was made for Cherie to hear and,

thus, in effect was directed to her.

       Given our prima facie error standard of review, Cherie has met her burden on

appeal to show the trial court erred when it dismissed her petition for an order for

protection. The undisputed evidence demonstrated, by a preponderance of the evidence,

an occurrence of domestic or family violence against a family or household member.

Accordingly, the trial court “shall grant relief necessary to bring about a cessation of the

violence or the threat of violence.” I.C. § 34-26-5-9(f).


                                             5
      We reverse the trial court’s dismissal of Cherie’s petition for an order of

protection and remand to the trial court for it to determine the proper scope Cherie’s

order of protection should take, including the question of whether Michael must

surrender any weapons under his control to law enforcement.

      Reversed and remanded with instructions.

KIRSCH, J., and MAY, J., concur.




                                          6